Rao, Chief Judge:
The merchandise covered by the protests listed in schedule A, annexed to this decision and made a part hereof, consists of battery-operated lanterns, which were assessed with duty at the rate of 19 per centum ad valorem pursuant to the provisions of paragraph 339 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as other table, household, kitchen and hospital utensils, and hollow or flat ware, not specially provided for, whether or not containing electrical heating elements as constituent parts.
It is claimed in said protests that the merchandise in issue is properly dutiable at the rate of 13% per centum ad valorem pursuant to the provisions of paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as other articles having as an essential feature an electrical element or device.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked JB by Commodity Specialist J. Bistreich on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof, consists of battery operated lanterns, assessed with duty at 19% ad valorem under paragraph 339 of the Tariff Act of 1930, as modified by T.D. 54108, which contain as an essential feature an electrical element or device and which are claimed dutiable at 13%% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739.
*213IT IS FURTHER STIPULATED AND AGREED that said merchandise is not an illuminating or lighting fixture or lamp and contains no heating element.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A”, as aforesaid, and to the claim that said merchandise is properly dutiable at 13%% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A are submitted for decision upon this stipulation and are abandoned as to all items not included and referred to in said Schedule A.
Upon the agreed facts, we hold the merchandise here in issue, idén-tified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 13% per centum ad valorem pursuant to the provisions in paragraph 353 of the said tariff act, as modified by said Torquay protocol, for articles having as an essential feature an electrical element or device. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.